DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 9/27/2021 has been entered.  Claims 5, 14-19, 21-32, 34-38, 41, and 44-51 have been canceled.  New claim 52 has been added.  Claims 1-4, 6-13, 20, 33, 39-40, 42-43 and 52 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Interpretation
Consistent with MPEP § 2111, claims are given their broadest reasonable interpretation wherein “the meaning given to a claim term must be consistent with the ordinary and customary meaning of the term (unless the term has been given a special definition in the specification), and must be consistent with the use of the claim term in the specification and drawings.  Further, the broadest reasonable interpretation of the claims must be consistent with the interpretation that those skilled in the art would reach. In re Cortright, 165 F.3d 1353, 1359, 49 USPQ2d 1464, 1468 (Fed. Cir. 1999).”  However, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 f.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993.)  It is also noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Hence, with regards to the instantly claimed invention, the term “bisphenol compounds” has been given its broadest reasonable interpretation consistent with the ordinary and customary 
It is also noted, as admitted by the Applicant in the response filed 9/27/2021, that one compound may fulfill multiple functions in an intumescent coating composition as would be clearly understood by one having ordinary skill in the art and thus although the instant claims recite the incorporation of the seven functional components a)-g), a prior art composition need not comprise seven different components in order to read upon the claimed composition given that one component or compound of the prior art composition may be capable of fulfilling the function of one or more of the claimed a)-g) components.  Further, if a component of the prior art is capable of performing the same function as one or more of the claimed a)-g) components and falls within the broad limitations thereof, then said prior art component will be considered as reading upon the claimed component(s) whether or not said function is explicitly recited in the prior art.
Lastly, with regards to the claimed “long chain hydrocarbyl substituent” as recited in amended claim 1, the term has been interpreted to refer to a hydrocarbyl having at least 6 carbon atoms as defined by the instant specification as filed (see Page 3, lines 1-2; Page 6, lines 29-30).
Claim Rejections - 35 USC § 102
Claims 1-4, 6-9, 11-13, 20, 33, 39-40, 42-43, and 52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PYROCLAD® X1 from Carboline Company (see attached screen shots and auto-generated transcript from YouTube video entitled “Pyroclad X1 – Epoxy Intumescent Fireproofing” by Carboline Company, as evidenced by the attached Material Safety Data Sheets).  As disclosed in the video, PYROCLAD X1 is a two-part epoxy intumescent coating composition that provides fireproofing and protection of structures, particularly steel structures for offshore applications, wherein the composition comprises Part A and Part B mixed in 1:1 ratio, with Part A comprising epoxy resin (reading upon claimed component a) a polymer, particularly as in instant claims 3 and 52), boric acid (reading upon claimed component d) a foaming agent, particularly as in instant claim 52; and/or claimed component e) an acid source; and/or claimed component g) an inorganic additive, particularly as in instant claims 2 and 52), titanium dioxide (reading upon claimed component g) an inorganic additive), and amorphous silica (reading upon claimed component g) an inorganic additive), and Part B comprising flame retardants, an amidoamine resin (reading upon claimed component b) a curing agent, particularly as in instant claims 4 and 52), isopropylated triphenylphosphate (reading upon claimed component e) an acid source, particularly as in instant claims 11 and 52), cashew nut oil (CAS No. 8007-24-7) which inherently comprises cardanol (reading upon claimed component c) an aromatic compound having a long chain hydrocarbyl substituent of 6 to 20 carbon atoms having 1 to 3 double bonds and a hydroxyl group at the aromatic ring as in instant claims 1 and 7-9), hydrophobic silica (reading upon claimed component g) an inorganic additive), triphenyl phosphate (reading upon claimed component e) an acid source, particularly as in instant claims 11 and 52), benzyl alcohol (reading upon the broadly claimed curing promoter of instant claim 13), mineral fibers (reading upon claimed component f) a reinforced fiber, particularly as in instant claims 12 and 52), black iron oxide (reading upon claimed component g) an inorganic additive), titanium dioxide (reading upon claimed component g) an inorganic additive), and fly ash which inherently comprises alumina (reading upon claimed component g) an inorganic additive, particularly as in instant claims 2 and 52) as evidenced by the attached PYROCLAD® X1 MSDS.  Thus, the PYROCLAD® X1 intumescent coating composition comprises a coating mixture comprising at least components a)-g) as recited in instant claims 1-4, 7-9, 11-12 and 52, as well as the curing promoter as recited in instant claim 13, which is applied to a substrate as in instant claim 40, particularly a steel structure, to produce a coated steel substrate as in instant claims 42-43, thereby anticipating instant claims 1-4, 7-9, 11-13, 40, 42-43, and 52, as well as instant claim 6 given that “bisphenol compounds” is recited as an alternative carbon source in instant claim 1 to the aromatic compound having a long chain hydrocarbyl substituent with 1-3 double bonds (met by cashew nut oil, CAS No. 8007-24-7) and instant claim 6 does not positively recite the bisphenol compound(s) as present in the coating.
With regards to instant claims 20, 33 and 39, given that Part B of PYROCLAD® X1 comprises an amidoamine resin and triphenyl phosphate that may also read upon the claimed polymer and acid source, respectively, of the broadly claimed part A of instant claim 20; and Part A of PYROCLAD® X1 comprises an epoxy resin and boric acid that may also read upon the claimed curing agent (e.g. polyepoxides) and foaming agent, respectively, of the broadly claimed B of instant claim 20, with a carbon source as instantly claimed, a reinforced fiber, and an inorganic additive present in Part A and/or Part B, PYROCLAD® X1 also anticipates instant 20 (as evidenced by the attached MSDS).  Further, given the content of amidoamine in Part B and the 1:1 mixing ratio prior to use, PYROCLAD® X1 also anticipates instant claims 33 and 39.
Claims 1-4, 6-13, 20, 33, 39-40, 42-43, and 52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kreh (US2016/0168394, as evidenced by the attached PYROCLAD® X1 Material Safety Data Sheets).  Kreh discloses an intumescent mesh coating comprising an epoxy-based intumescent fireproofing coating (Abstract, Paragraph 0002), such as commercially available NANOCHAR or commercially available PYROCLAD® X1 (Paragraph 0029), applied to a mesh reinforcement such as a metal wire mesh (Paragraphs 0033) and used as epoxy resin/intumescent layers to protect a variety of substrates including metals (Paragraph 0043), with examples utilizing NANOCHAR and steel substrates; and given that PYROCLAD® X1 is a two-part resin-intumescent material comprising components reading upon all of the components as the instantly claimed invention as evidenced by the attached MSDS (and discussed in detail above), the invention as recited in instant claims 1-4, 6-9, 11-13, 20, 33, 39-40, 42-43, and 52 is anticipated by Kreh (Entire document, particularly as noted above, Examples and Claims 1-2 and 10) given that the use of PYROCLAD® X1 would have been clearly envisaged by one skilled in the art based upon the teachings of Kreh.  With regards to instant claim 10, Kreh also discloses that the intumescent material of the epoxy resin/intumescent layer(s) may comprise melamine and/or melamine pyrophosphate (Paragraph 0027), thereby anticipating instant claim 10.
Claims 1-4, 6-13, 20, 33, 39, 40, 42-43 and new claim 52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ward (USPN 4,529,467) for generally the reasons recited in the prior office action and restated below with regards to the amended claims.  
As discussed in the prior office action, Ward discloses an intumescent curable composition for applying to a surface of a substrate, especially steel substrates, for protecting the substrate from fire and excessive heat, wherein the composition is capable of forming a carbonaceous char upon exposure to heat or flame and comprises: a) an epoxy resin; b) a curing 
Ward specifically discloses various example two-package compositions comprising components reading upon all of the components of the claimed intumescent coating composition of independent claim 1, as well as dependent claims dependent thereon, and reading upon all of the ingredients of the claimed multi-component intumescent coating product of independent claim 20, including the claimed polymer weight percent range of instant claim 33, wherein the two packages are mixed to provide the desired epoxy to amine equivalent ratio, and then applied to steel substrates reading upon instant claims 39, 40, 42 and 43 (Examples), and wherein one skilled in the art would have clearly envisaged incorporating any of the individual constituents of the additive component in either the epoxy resin package or the curing agent package as disclosed by Ward as discussed above.  For example, Example I comprises the following components provided as a two-package system, with the epoxy resin contained in an amount of 35.77 parts by weight to 99.97 parts of Package 1 (falling within the range of instant claim 33 if meant to be based upon part A), wherein 1.65 parts by weight of Package 1 are mixed with 1 part 
Package 1: 
EPON 828, an aromatic epoxy resin based upon bisphenol A reading upon the claimed component a) a polymer and/or claimed c) a carbon source comprising bisphenol compounds of instant claims 1, 3, 6, 20 and/or 52; 
melamine reading upon the claimed d) foaming agent of instant claims 1, 10, 20 and 52; 
PHOS-CHEK-P-30, ammonium polyphosphate reading upon the claimed e) an acid source as in instant claims 1, 11, 20 and 52; 
tris(2-chloroethyl) phosphate reading upon the claimed component e) an acid source as in instant claims 1, 11, 20 and 52;
ATTAGEL-50, Attapulgite clay reading upon the claimed g) an inorganic additive of instant claims 1 and 20;
boric acid, reading upon the claimed d) foaming agent and/or g) an inorganic additive of instant claims 1 and 20, inorganic boron compound of instant claims 2 and 52, and/or curing promoter of instant claim 13;
zinc borate, reading upon the claimed d) foaming agent and/or g) an inorganic additive of instant claims 1, 20 and 52, and inorganic boron compound of instant claims 2 and 52; and
wollastonite fibrous reinforcing filler commercially available from Nycor Corp as NYAD G, reading upon the claimed f) a reinforced fiber of instant claims 1 and 20, and mineral fibers of instant claims 12 and 52.

Package 2:
VERSAMID 150, amine curing agent reading upon the claimed component b) a curing agent as in instant claims 1 and 20, and specific curing agent of instant claims 4 and 52;
AEROSIL 200 fumed silica, reading upon the claimed g) an inorganic additive as in instant claims 1 and 20;
IMSIL A-10 amorphous silica, reading upon the claimed g) an inorganic additive as in instant claims 1 and 20;
ATTAGEL-50, Attapulgite clay reading upon the claimed g) an inorganic additive of instant claims 1 and 20;
talc, reading upon the claimed g) an inorganic additive of instant claims 1 and 20; and
carbon black pigment.
Thus, given that component (iv) the source of an expansion gas upon thermal decomposition of additive component (c), namely melamine in the above example which reads upon the claimed d) foaming agent of instant claims 1, 10, 20, and 52, may be provided in the epoxy resin package and/or the curing agent package as clearly disclosed by Ward in Col. 6, lines 23-27 and claim 26 with regards to the two-package system, Ward anticipates the claimed invention as recited in instant claims 1-4, 6, 10-13, 20, 33, 39, 40, 42-43 and 52.  With regards to instant claims 7-9, it is noted that the aromatic compound having a long chain hydrocarbyl substituent is not positively recited as part of the claimed composition given that the aromatic compound having a long chain hydrocarbyl substituent is listed as an alternative component to the bisphenol compounds in instant claim 1 (wherein EPON 828 reads upon the broadly claimed “bisphenol compounds” of instant claim 1 and “bisphenol compounds comprise bisphenol A” of instant claim 6), such that the invention taught by Ward also anticipates instant claims 7-9.
Claims 1-4, 6-13, 20, 33, 39, 40, 42-43 and new claim 52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nugent, Jr. (USPN 5,108,832, hereinafter referred to as “Nugent”), for generally the reasons recited in the prior office action and restated below with regards to the amended claims.
As discussed in the prior office action, Nugent discloses an intumescent curable composition for applying to a surface of a substrate, particularly steel substrates, wherein the composition is capable of forming a carbonaceous char upon exposure to heat or flame, and comprises: a) a flexible polyepoxide resin; b) a curing agent adapted to cure the polyepoxide resin; and c) an additive component comprising a mixture of materials which provide a source of (i) zinc, (ii) boron, (iii) phosphorus, and (iv) an expansion gas upon thermal decomposition, and additionally, in a preferred embodiment, a reinforcing filler as a constituent of the additive 
Nugent specifically discloses various example two-package compositions comprising components reading upon all of the components of the claimed intumescent coating composition of independent claim 1, as well as dependent claims dependent thereon, and reading upon all of the ingredients of the claimed multi-component intumescent coating product of independent claim 20, including the claimed polymer weight percent range of instant claim 33, wherein the two packages are mixed to provide the desired epoxy to amine equivalent ratio, and then applied to steel substrates reading upon instant claims 39, 40, 42 and 43 (Examples).  For example, Example 1 comprises the following components provided as a two-package system, with Package 1 comprising a flexibilized epoxy and a bisphenol A-based epoxy resin contained in an amount 29.39 parts by weight and 9.58 parts by weight, respectively, to 100 parts by weight of Package 1 (reading upon the claimed a) polymer and falling within the range of instant claim 33 if meant to be based upon part A), and tris(2-chloroethyl) phosphate (reading upon the claimed e) acid source, and thus Package 1 reads upon the claimed part A); wherein 2.015 parts by weight of Package 1 are mixed with 1 part by weight of Package 2 which comprises an amine curing agent and 
Package 1: 
Flexibilized epoxy prepared as described in Example A utilizing EPON 828, an aromatic epoxy resin based upon bisphenol A, reading upon the claimed component a) a polymer of instant claims 1, 3, 20 and/or 52;
EPON 828, an aromatic epoxy resin based upon bisphenol A, reading upon the claimed component a) a polymer and/or claimed c) a carbon source comprising bisphenol compounds comprising bisphenol A of instant claims 1, 3, 6, 20 and/or 52; 
tris(2-chloroethyl) phosphate reading upon the claimed component e) an acid source as in instant claims 1, 11, 20 and 52;
ATTAGEL-50, Attapulgite clay reading upon the claimed g) an inorganic additive of instant claims 1 and 20;
Thixatrol ST, a hydrogenated castor oil;
PHOS-CHEK-P-30, ammonium polyphosphate reading upon the claimed e) an acid source as in instant claims 1, 11, 20 and 52; 
ammonium pentaborate, reading upon the claimed g) an inorganic additive of instant claims 1 and 20, and/or inorganic boron compound of instant claims 2 and 52;
zinc borate, reading upon the claimed g) an inorganic additive of instant claims 1 and 20, and inorganic boron compound of instant claims 2 and 52;
wollastonite fibrous reinforcing filler commercially available as NYAD G, reading upon the claimed f) a reinforced/mineral fiber of instant claims 1, 12, 20 and 52;
pentaerythritol, reading upon the broadly claimed curing promoter of instant claim 13;
calcium carbonate, reading upon the claimed g) an inorganic additive of instant claims 1 and 20.
Package 2:
VERSAMID 150, amine curing agent reading upon the claimed component b) a curing agent as in instant claims 1 and 20, and curing agent of instant claims 4 and 52;
nonyl phenol;
ATTAGEL-50, Attapulgite clay reading upon the claimed g) an inorganic additive of instant claims 1 and 20;
wollastonite fibrous reinforcing filler commercially available as NYAD G, reading upon the claimed f) a reinforced/mineral fiber of instant claims 1, 12, 20 and 52;
calcium carbonate, reading upon the claimed g) an inorganic additive of instant claims 1 and 20;
melamine reading upon the claimed d) foaming agent of instant claims 1, 10, 20 and 52; 
carbon black pigment.
Thus, Nugent anticipates the claimed invention as recited in instant claims 1-4, 6, 10-13, 20, 33, 39, 40, 42-43 and 52.  With regards to instant claims 7-9, it is noted that the aromatic compound having a long chain hydrocarbyl substituent is not positively recited as part of the claimed composition given that the aromatic compound having a long chain hydrocarbyl substituent is listed as an alternative component to the “bisphenol compounds” in instant claim 1 (wherein EPON 828 reads upon the broadly claimed “bisphenol compounds” of instant claim 1 and “bisphenol compounds comprise bisphenol A” of instant claim 6), such that the invention taught by Nugent also anticipates instant claims 7-9.
Claims 1-4, 6-13, 40, 42-43 and new claim 52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Butler (US2016/0152841, corresponds to WO2015/007629 cited on IDS dated 3/23/2021), for generally the reasons recited in the prior office action and restated below with regards to the amended claims.
As discussed in the prior office action, Butler discloses an intumescent coating composition for protecting substrates, such as steel and aluminium substrates (Paragraph 0051), against hydrocarbon fires; wherein the composition comprises: (a) 25-75 vol% of one or more organic thermosetting polymer(s) and one or more curing agent(s), based upon the total volume of the non-volatile components in the coating composition, particularly an epoxy resin and an amine curing agent (Paragraph 0075, reading upon the claimed a) polymer and b) curing agent of instant claims 1, 3, and 4); (b) a source of phosphoric or sulphonic acid, preferably ammonium 2O3 or Al(OH)3 (reading upon the claimed g) inorganic additive of instant claim 1, particularly alumina and aluminium hydroxide of instant claims 2 and 52; Paragraphs 0048-0050, 0104-0114); optional accelerators known to speed up the curing reaction between an epoxy resin and the curing agent (reading upon the claimed curing promoter of instant claim 13), such as alcohols, phenols like cardanol and bisphenol A or F (Paragraph 0120, also reading upon the claimed c) carbon source comprising bisphenol compounds of instant claims 1 and 6, as well as instant claims 7-10 given the recitation of cardanol), carboxylic acids such as the aromatic acids disclosed in Paragraph 0121, and sulphonic acids such as the aromatic sulphonic acids as disclosed in Paragraph 0122; and glass fibers (reading upon the claimed f) reinforced fiber and/or g) inorganic additive) or other fibers such as ceramic fibers, carbon fibers, mineral fibers like wollastonite fibers, and basalt fibers (Paragraphs 0047 and 0124-0131, reading upon the claimed f) reinforced fiber of instant claims 1, 12, and 52; Entire document, particularly as noted above, Abstract; Claims 1-2, 7-9, and 11-13).  
Butler discloses an example comprising an epoxy resin (D.E.R. 331) based upon bisphenol A (reading upon the claimed polymer, particularly as in instant claims 3 and 52, and/or the claimed carbon source comprising bisphenol compounds, particularly bisphenol compounds 
With regards to instant claims 7-9, it is noted that the aromatic compound having a long chain hydrocarbyl substituent is not positively recited as part of the claimed composition given that the aromatic compound having a long chain hydrocarbyl substituent is listed as an alternative component to the bisphenol compounds in instant claim 1 (wherein D.E.R. 331 reads upon the broadly claimed bisphenol compounds), such that the invention taught by Butler also anticipates instant claims 7-9.  With regards to instant claim 10, as noted above, Butler clearly discloses that the composition may comprise up to 2.0vol% melamine thereby anticipating instant claim 10 (Abstract; Claim 1.)  With regards to instant claim 13, as noted above, Butler clearly discloses that the composition may comprise a curing accelerator reading upon the broadly claimed curing promoter thereby anticipating instant claim 13.  With regards to instant claims 40, 42 and 43, as noted above, Butler discloses applying the intumescent coating composition to a substrate, particularly a metal substrate, to form a coated substrate protected by the intumescent coating thereby anticipating instant claims 40, 42 and 43.
Claim Rejections - 35 USC § 103
Alternatively, claims 1-13, 40, 42-43 and 52 as well as claims 20, 33 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Butler, as applied to claims 1-13, 40, 42-43 and 52 above, and further discussed in terms of the amended claims.  With regards to instant claims 1 and 6-9, if the recited “bisphenol compounds” are meant to be limited in a manner as argued by the Applicant and/or the recited aromatic compound having a long chain hydrocarbyl substituent as recited as an alternative in instant claim 1 is meant to be positively incorporated into the coating composition of instant claims 7-9, then the Examiner alternatively notes that as discussed above, Butler clearly discloses that the intumescent coating composition may comprise accelerators known to speed up the curing reaction between an epoxy resin and the curing agent such as phenols, and specifically discloses cardanol as in instant claim 9, which is an aromatic compound having a long chain hydrocarbyl substituent of 6 to 20 carbon atoms and 1-3 double bonds as in instant claims 1 and 7 and is substituted at the aromatic ring thereof by at least one functional group comprising hydroxy, carboxy and/or amino as in instant claim 8, as well as bisphenol A and bisphenol F reading upon the claimed bisphenol compounds of instant claims 1 and 6, and thus, alternatively, the claimed invention as recited in instant claims 1-13, 40, 42-43 and 52 would have been obvious over the teachings of Butler given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results and/or prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success (Paragraphs 0117-0120).
With regards to instant claims 20, 33 and 39, Butler discloses that the “intumescent coating composition is typically supplied in two or more packs, in which case the curing agent is supplied in a different package to the organic thermosetting polymer”, for example, the coating prima facie obviousness to combine prior art elements according to known methods to yield predictable results and/or prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.  Further, with regards to instant claim 33, as noted above, Butler discloses that the intumescent coating composition comprises the thermosetting prima facie case of obviousness exists wherein the claimed range and the range(s) disclosed by the prior art overlap.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over PYROCLAD® X1, as applied above to claims 1-4, 6-9, 11-13, 20, 33, 39-40, 42-43, and 52, and further evidenced by Butler or Kreh.  With regards to the claimed foaming agent of instant claim 10, although the PYROCLAD® X1 intumescent coating composition comprises component(s) that function as a foaming agent, such as boric acid, the PYROCLAD® X1 intumescent coating composition does not comprise melamine, melamine derivatives, dicyandiamide and/or urea as a foaming agent as recited in instant claim 10.  However, given that the instantly claimed melamine, melamine derivatives, dicyandiamide, and/or urea are known, functionally equivalent intumescent or foaming/blowing agents to boric acid in the art, as evidenced by Butler, Paragraphs 0015, 0041, 0045-0046, 0091; or Kreh, Paragraph 0027, wherein one or more of said agents may be utilized in an intumescent coating composition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to further incorporate such known, functionally equivalent intumescent foaming/blowing agents as those recited in instant claim 10 into the PYROCLAD® X1 intumescent coating composition given prima facie obviousness to combine prior art elements according to known methods to yield predictable results and/or prima facie obviousness to simply substitute one known element for another to obtain predictable results.
Alternatively, claims 1-4, 6-13, 20, 33, 39-40, 42-43, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Kreh, wherein although the Examiner is of the position that the reference is anticipatory with regards to the recited claims, the Examiner alternatively takes the position that one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to select from any of the suitable materials and combinations thereof as disclosed by Kreh, including PYROCLAD® X1 as a suitable resin-intumescent material and any of the intumescent materials of Paragraph 0027, reading upon all of the components of the claimed invention and thus rendering the claimed invention obvious over the teachings of Kreh given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.  Further with regards to instant claims 20, 33 and 39, in addition to the known two-part compositions disclosed by Kreh in Paragraph 0029 including PYROCLAD® X1, Kreh generally discloses that the epoxy resin composition to be applied to the substrate as the first and/or second layer can be provided as a two-part composition (Paragraphs 0017-0023) with resin contents reading upon those as recited in instant claim 33 (Paragraphs 0025-0026), with a first part comprises the epoxy resin plus additives and the second part comprises the hardener or curing agent plus additives (Paragraphs 0029), preferably an amine hardener (Paragraph 0023), with the additives including the intumescent material as disclosed in Paragraph 0027, and thus may be added into either or both parts of the two-part composition as in instant clam 20, and the two parts mixed prior to application to the substrate such as a metal substrate as in instant claim 39, thereby further .
Response to Arguments
Applicant's arguments filed 9/27/2021 have been fully considered but they are not persuasive with regards to the prior art rejections.  In terms of the rejections based upon Ward and Nugent, the Applicant argues that amended claim 1 requires the coating composition to comprise a carbon source comprising bisphenol compounds, an aromatic compound having a long chain hydrocarbyl substituent having 1 to 3 double bonds, or a combination thereof, and that EPON 828 is not a bisphenol compound as recited in the claims given that “a bisphenol compound, as described in the Specification, may comprise one or more of bisphenol A, bisphenol B and bisphenol F, all compounds having two phenol moieties” while EPON 828 is an epoxy resin in which all the phenol moieties of bisphenol A have been converted into glycidyl ether moieties (see pages 7-8 of the response).  The Applicant argues that thus EPON 828 as disclosed by Ward and Nugent “is not a bisphenol compound and does not fall within the scope of the carbon source as defined by the presently amended Claims 1 and 20”, and given that Ward and Nugent make no other mention of inclusion of bisphenol compounds in the coating composition, and also do not disclose the alternate and/or additional carbon source as recited in claims 1 and 20, the Applicant argues that the claimed invention as recited in amended independent claims 1 and 20, and those claims depending therefrom, is allegedly novel and non-obvious in view of Ward or Nugent.  However, the Examiner respectfully disagrees and as discussed in detail above, notes that the instant claims nor the specification define the term “bisphenol compounds” in a manner as argued by the Applicant, and given that claim terms are given their broadest reasonable interpretation consistent with the ordinary and customary .
With regards to the rejection(s) over Butler, the Applicant argues that like EPON 828, the D.E.R. 331 bisphenol A-based epoxy resin taught by Butler also fails to read upon the claimed bisphenol compounds and thus does not fall within the scope of the carbon source as defined by the presently amended claims 1 and 20 (see paragraph bridging pages 8 and 9).  However, the Examiner respectfully disagrees for the same reasons as discussed in detail above with respect to EPON 828 and incorporated herein by reference.  The Applicant also argues that although Butler specifically discloses cardanol and bisphenol compounds as optional curing accelerators, Butler does not disclose their use as carbon sources and also does not specifically disclose a composition comprising cardanol or bisphenol compounds in combination with the other components required by the presently amended claims 1 and 20, arguing that one of skill in the art allegedly would not have been motivated by the disclosure of Butler to include the cure accelerator of Butler as the carbon source in the presently claimed composition, and thus the instantly claimed invention is allegedly novel and non-obvious over Butler.  However, the Examiner respectfully disagrees and again notes that the D.E.R. 331 as a carbon source reads upon the broadly claimed “bisphenol compounds” as discussed above, and further, although Butler does not specifically recite that the clearly disclosed cardanol and/or bisphenol compounds are added to the composition as a carbon source, given that said compounds are 
It is also noted that Applicant’s arguments do not apply to the newly added rejections based upon PYROCLAD® X1 and/or Kreh, even if the claimed “bisphenol” compounds were interpreted as argued by the Applicant in the response filed 9/27/2021.
Any rejection from the prior office action not restated above has been withdrawn by the Examiner in light of Applicant’s claim amendment filed 9/27/2021.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        January 26, 2022